Fourth Court of Appeals
                                San Antonio, Texas
                                      April 15, 2014

                                   No. 04-12-00474-CV

             TOKA GENERAL CONTRACTORS and Moore Sorrento, LLC,
                              Appellants

                                            v.

                                WM. RIGG COMPANY,
                                      Appellee

                    From the 17th District Court, Tarrant County, Texas
                              Trial Court No. 17-230268-08
                     Honorable Melody M. Wilkinson, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice

    Appellant’s Unopposed Motion to Extend Filing Date for Motion for Rehearing is
GRANTED. Appellant’s motion for rehearing is due on May 9, 2014.




                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court